Citation Nr: 0402471	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  99-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) in the left arm, currently rated 
20 percent disabling.  

2.  Entitlement to a compensable evaluation for residuals of 
a SFW in the right thigh.  

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), for the period from October 
27, 1997 to October 24, 2002.  

4.  Entitlement to a rating in excess of 30 percent for PTSD 
beginning October 25, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which denied 
an increase in a 10 percent rating for PTSD; denied an 
increase in a 20 percent rating for residuals of a SFW of the 
left arm, and denied a compensable evaluation for residuals 
of a SFW of the right thigh.  In December 2002, the RO 
increased the evaluation for the veteran's service-connected 
PTSD to 30 percent, effective October 25, 2002.  The veteran 
has not indicated he is satisfied with this rating.  Thus, 
the claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's left arm disability is manifested by some 
limitation of motion and intermittent pain and numbness; the 
resulting impairment due solely to the service-connected 
disability constitutes no more than moderately severe 
impairment of Muscle Group VIII, without evidence of 
ankylosis of the wrist.  
 
3.  Residuals of a SFW of the right thigh are manifested by 
subjective complaints of intermittent numbness and pain; 
objective findings reflect only mild motor weakness.  These 
findings approximate no more than a slight muscle impairment 
of Muscle Group XIII.  

4.  PTSD is been manifested by disturbed sleep, nightmares, 
flashbacks, depression, and hypervigilance.  These symptoms 
demonstrate occupational and social impairment with no more 
than occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a SFW in the left arm have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.73, Diagnostic Code 5308 (2003).  

2.  The criteria for a compensable evaluation for residuals 
of a SFW in the right thigh have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 
4.73, Diagnostic Code 5313 (2003).  

3.  The criteria for a 30 percent evaluation for the period 
from October 27, 1997 to October 25, 2002 for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9411 (2003).  

4.  The criteria for an evaluation in excess of 30 percent 
since October 25, 2002 for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in May 2002.  The letter provided 
the veteran with 30 days to respond; however, the law 
required that he be afforded one year to respond.  
38 U.S.C.A. § 5103(b); Paralyzed Veterans of America v. 
Secretary, 245 F.3d 1334 (Fed. Cir. 2003).  In this case, 
recent legislation holds that VA may now adjudicate a claim 
within a year of receipt.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Thus, 
the notice requirements of the VCAA have been met by the RO.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In a recent decision 
of the of the United States Court of Appeals for Veterans 
Claims, the majority expressed the view that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy were adequate notice 
was not provided prior to initial RO adjudication.  Pelegrini 
v. Principi, slip op. 8-9.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The veteran in this case was 
not prejudiced by the delayed notice.  He did not report the 
existence of, or submit, additional evidence in response to 
the notice.  Even if he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

Further, the RO could not have provided the VCAA notice prior 
to the initial adjudication because that adjudication took 
place prior to adoption of the VCAA and it implementing 
regulations.

VA has also complied with its obligation to afford the 
veteran contemporaneous examinations.  The claims file 
contains the results of VA examinations that were the product 
of a review of the claims folder and contain all findings 
needed to evaluate the disability.

VA has also obtained all relevant treatment records, and 
afforded the veteran several VA examinations.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

A review of his service medical records reflects that in July 
1953, the veteran sustained SFWs of the left forearm "and 
thigh," which resulted in a compound comminuted fracture of 
the ulna.  His wound was debrided and a cast applied.  The 
thigh wound was repeatedly referred to as occurring on the 
left.  The wounds did not involve arteries or nerves.  A 
November 1953 record shows that the veteran's left ulnar 
fracture was healing well and was in good position.  Later in 
November it was reported that he had good function of the 
left upper extremity.  He was discharged to duty with a 
profile of U-3-T, and then released from duty.  

On VA examination in July 1955, the veteran complained of a 
lack of strength in the left arm.  He described his thigh 
wound as "just a scratch on my left thigh.  He also reported 
that he had sustained a concussion injury to the right knee.  
He had been employed in a textile mill since November 1954 
and reported no time lost from work.

On examination the veteran had full motion of the left wrist 
and elbow, including supination and pronation.  There was 
tenderness to compression at the site of the fracture, and 
there was a boney prominence.  X-rays of the left thigh and 
knee, and right knee were interpreted as normal.  An X-ray of 
the left forearm revealed an old fracture of the proximal 3rd 
of the shaft of the ulna that was firmly united with 
posterior and medial bowing.  Some calcific deposits were 
noted in the interosseous membrane on the distal aspect of 
the fracture.

The diagnoses included healed fracture of the left ulna with 
full recuperation, no orthopedic abnormality of the left 
knee, and shell fragment wound scars of the left forearm, and 
right knee.

In August and September 1955, the examiner clarified that the 
veteran's shell fragment wound did not involve the left knee, 
but that shell fragment wound scars were found on the right 
knee.  The scars were described as superficial and non-
adherent.


In a November 1955 RO decision, service connection for 
residuals of a SFW of the left forearm was established with a 
20 percent evaluation.  Service connection for residuals of a 
SFW of the right thigh was also established with 
noncompensable evaluation.  It was noted that although 
service medical records referred to the left thigh, the 
discrepancy was resolved in the veteran's favor since scars 
were evident on the right thigh on examination but not on the 
left.  

A VA X-ray examination in August 1986 revealed no bony or 
soft tissue abnormality of the right thigh.

An August 1992 VA hospital discharge summary noted the 
veteran's history of non-insulin dependent diabetes mellitus 
and trauma to the right leg during the Korean War.  The 
veteran was admitted secondary to progressive numbness at the 
right anterior thigh and claudication at the right calf.  The 
veteran indicated that his symptoms were precipitated by long 
walking or walking one flight of stairs.  On admission, the 
impression was peripheral arterial occlusive disease 
secondary to the previous SFW at the right leg.  The veteran 
underwent a femoral angiogram.  The discharge diagnoses 
included occlusion of the right iliac and femoral arteries.  

A September 1992 VA hospital summary reflects that the 
veteran was re-admitted following the prior angioplasty.  On 
physical examination, it was noted that he had a scar from 
the SFW in the left arm.  Femoral and posterior tibial 
pulsations were completely absent on the right.  Left limb 
pulsations were normal.  Neurological examination did not 
reveal any focal deficit.  The diagnostic impression was 
peripheral vascular disease, possibly aorto-femoral occlusive 
disease secondary to great trauma.  The veteran underwent a 
right aorto-femoral bypass with right common femoral 
endarterectomy.  Profusion in the right limb improved.  At 
the time of discharge, the veteran was ambulatory and pain-
free.  

In an April 1994 RO decision, service connection for PTSD was 
established with a 10 percent evaluation.  

VA hospital records dated from November 1994 to December 1994 
show that the veteran was admitted for comprehensive post-
traumatic rehabilitation following a motor vehicle accident.  
The discharge diagnoses included multiple major trauma due to 
car accident, including brain concussion and mild 
subarachnoid hemorrhage; deep vein thrombophlebitis of both 
lower extremities; peripheral vascular disease and, PTSD with 
anxiety disorder.  

On VA examination in March 1998, the veteran related his 
history of injury during the Korean War.  He indicated that 
he had been married twice and his current marriage 
relationship was good.  He stated that he had recurrent 
dreams at least once a month about combat in Korea.  He 
denied any flashbacks or hypervigilent activity.  He 
described a slight increased startle reflex.  He said that he 
enjoyed being around people, including in crowds.  The 
veteran indicated that he was able to watch shows about war 
without any problem.  

On mental status examination, it was noted that his thought 
process was logical and organized.  He denied any delusions 
or auditory or visual hallucinations.  He described his mood 
as usually good with depression at times due to his physical 
condition.  His affect was euthymic.  He denied any current 
suicidal or homicidal ideations.  Impulse control was good.  
He was well oriented and his memory was intact per interview 
although, the veteran reported that his memory varied.  He 
indicated that his concentration was good.  

The examiner indicated that the veteran did appeal to have 
some residual problems secondary to his military experiences; 
however, they did not meet the full DSM-IV criteria for PTSD.  
The examiner noted that many of the veteran's problems 
stemmed from his physical limitations, especially those after 
being struck by the truck.  The diagnosis included adjustment 
disorder, unspecified.  His Global Assessment of Functioning 
(GAF) score was 65.  

VA medical records dated from January 1997 to October 1998 
essentially show treatment for the veteran's psychiatric 
disorder, non-insulin dependent diabetes mellitus and 
kinesiotherapy for an old pelvic fracture.  A June 1998 
vascular laboratory record notes a diagnosis of calcification 
of the arteries secondary to diabetes mellitus.  

In an April 1999 statement in support of his claim, the 
veteran indicated that he had difficulty sleeping and 
"coping" with people.  He also stated that he felt that he 
could not live a normal life due to nightmares, flashbacks 
and hearing problems.  

On VA muscles examination in May 1999, the veteran reported 
recurrent pain of the arm and the right lower extremity which 
were due to his military injury.  No limitation of motion was 
reported.  The veteran reported that the left femoral vein 
was destroyed; however, it was noted that the pulses appeared 
intact.  He complained of loss of feeling in his right lower 
extremity.  

On physical examination, scars from the entry wound right 
thigh and left arm injuries were noted.  Very little tissue 
loss was shown.  No adhesions, tendon, bone, joint, or nerve 
damage was noted.  Muscle strength appeared to be intact.  
The examiner indicated that the veteran had some loss of 
muscle function of the left forearm, less in the lower leg.  
It was noted that a non-invasive vascular lab study performed 
in June 1999 revealed calcification of the blood vessels 
secondary to severe diabetes mellitus.  The diagnosis was 
status post muscle injury to the right thigh and left 
proximal forearm.  The examiner noted that the other 
limitations were not due to the military injury but were due 
to multiple trauma from the motor vehicle accident.  

On VA PTSD examination in April 1999, the veteran was alert, 
cooperative and oriented times two.  He denied having 
auditory or visual hallucinations.  The veteran complained of 
insomnia, nightmares, anxiety, flashbacks, and depression.  
It was noted that he could not sit on the chair and moved 
continuously.  He was irritable, talkative, and anxious.  His 
speech was slurred.  He appeared well groomed.  His mood was 
labile and his memory was impaired.  Judgment was impaired 
mildly and his insight was fair.  He was suicidal but stated 
that when he had flashbacks; he wanted to "kill everybody."  
He said that he was occasionally depressed.  He stated that 
he used alcohol for a while to cope with his anxiety and 
flashbacks but stopped due to stomach problems.  The 
diagnoses included PTSD, depression, anxiety and antisocial 
personality disorder.  His GAF score was 50, 60 last year.  

VA medical records dated from January 1999 to December 2000 
primarily show treatment for prostate problems.  Records also 
reflect treatment for PTSD symptoms and non-insulin dependent 
diabetes.  

On VA scars examination in October 2002, the veteran 
complained of weakness in his left hand.  It was noted that 
the scars on his left forearm were asymptomatic.  The scars 
on his right thigh were also described as asymptomatic; 
however, he had difficulty walking.  On physical examination 
of the left forearm, there were two, 1 centimeter, depressed, 
non-tender, indurated scars.  Another scar, measuring 4.5 x 
.5 was located in the antecubital fossa.  The scar was 
surgical appearing, non-indurated and non-tender.  The right 
upper thigh showed a barely perceptible 2.5 x 1.0 scar in the 
vertical direction, which was non-indurated and non-tender.  

On VA PTSD examination in October 2002, the veteran related 
his history of service during the Korean War.  It was noted 
that he received the Purple Heart medal.  The examiner noted 
that the veteran appeared not to have had any regular 
psychiatric treatment.  Subjective symptoms included 
nightmares, flashbacks, and hypervigilance.  The veteran 
reported that he startled easily, had a poor memory, confused 
state, and difficulty making decisions.  

The veteran noted that his memory started deteriorating 
following the motor vehicle accident.  His occupational 
history included employment as a Park Ranger.  It was noted 
that he generally functioned well at work.  He was currently 
retired.  On mental status examination, the veteran was 
cooperative.  His mood was neutral.  Thought process and 
content were normal.  There was no suicidal or homicidal 
ideation.  He was oriented to person, place and time.  Memory 
was 1 out of 3.  Insight and judgment were fair.  Impulse 
control was fair.  It was noted that the veteran was a 
patient in a nursing home where he had a few friends.  The 
examiner indicated that the veteran had symptoms of PTSD and 
dementia.  It was noted that he appeared to have a limited 
social network.  The diagnosis included PTSD and dementia.  

The examiner concluded that the veteran's GAF score, due to 
PTSD was 60, since his symptoms were mild to moderate.  
However, his GAF score, secondary to dementia was 40, due to 
fairly severe symptoms of dementia.  The examiner noted that 
the veteran's PTSD would not prevent him from getting 
employment but his dementia would.  

On peripheral nerves examination in October 2002, it was 
noted that the veteran complained of pain and numbness of the 
left forearm and hand, intermittently since his service 
injury.  He also complained of numbness of the right thigh.  
The examiner indicated that the veteran had multiple medical 
problems, including Type II diabetes mellitus; hypertension; 
coronary artery disease; glaucoma and hyperlipidemia, status 
post coronary artery bypass graft surgery.  It was noted that 
the veteran was in a wheelchair but could ambulate slowly 
with a cane.  

Three scar marks were noted on the left forearm with some 
tenderness and pain on palpation.  Some atrophy was noted on 
the left lateral forearm muscles.  The left arm flexion and 
extension was 4/5 and the left hand grip was 4/5.  Some 
decrease in hip flexion and extension was noted on the right.  
Tenderness of the pelvis and hip bones was noted on 
palpation.  Mild atrophy on the anterolateral aspect of the 
right thigh muscles was noted.  Sensory examination reflected 
decreased pinprick and light touch sensation on the 
anterolateral aspect of the left forearm at the site of the 
gunshot wounds.  There was also decreased pinprick and light 
touch sensation noted on the anteromedial and anterolateral 
aspect of the right thigh.  Mildly decreased pinprick and 
light touch sensation also noted on the hands, legs, and feet 
distally.  Vibration sense was decreased on both feet.  

The diagnoses included status post SFW to the left forearm 
and right thigh; residual mild motor weakness of the left 
forearm and right thigh; peripheral sensory neuropathy of the 
left forearm and right thigh (post traumatic); meralgia 
paresthetica of the right lateral femoral cutaneous nerve on 
the right thigh; mild peripheral neuropathy on both upper and 
lower extremities secondary to diabetes mellitus, type II, 
and mild cognitive impairment and memory disturbance, 
etiology unknown, most likely dementia process.  

On VA joints examination in October 2002, the veteran 
complained of paresthesias of the right forearm and weakness 
of the left hand.  It was noted that he walked slowly.  On 
physical examination, it was noted that there was a 
transverse scar in the left antecubital fossa and a scar on 
the back of the left forearm.  The range of motion of the 
left elbow was 20 degrees to 130 degrees.  There was 90 
degrees of supination and 70 degrees of pronation.  Pain on 
forearm rotation was noted.  The grip in the left hand was 
about 30 percent weaker than in the right.  The examiner 
noted a .5-inch atrophy of the left forearm.  

Examination of the right thigh revealed a 3-inch 
longitudinal, non-tender scar.  No quadriceps weakness or 
sensory loss to pinprick was noted in the right thigh.  The 
examiner concluded that the thigh scar was far too lateral to 
injure the femoral nerve or the hip joint.  It was noted that 
the limited motion of the left elbow and weak grip of the 
left hand were service-connected.  The examiner indicated 
that the superficial scar of the right thigh was also 
service-connected.  It was noted that the veteran used a 
wheelchair due to the non-service-connected pelvic fracture.  

In a December 2002 decision, the RO granted an increased 
evaluation to 30 percent disabling for the veteran's service-
connected PTSD, effective October 25, 2002, the date of the 
most recent VA PTSD examination.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


A.  Residuals of SFW to the Left Arm and Right Thigh

Applicable law provides that where compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e) (2003).  

The provisions of 38 C.F.R. § 4.56 provide criteria for 
evaluating muscle injuries as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 
(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  
(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
(iii) Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  

(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  
(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.
38 C.F.R. § 4.56 (2003).  

Left Arm

The veteran's SFW residuals of the left arm are currently 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5308.  

Diagnostic Code 5308 provides that impairment of Muscle Group 
VIII of the minor upper extremity warrants a noncompensable 
rating if it is slight, a 10 percent rating if it is 
moderate, a 20 percent rating if it is moderately severe or a 
20 percent rating if it is severe.  Muscle Group VIII 
consists of the muscles arising from the external condoyle of 
the humerus (the extensors of the carpus, the fingers and the 
thumb, and the supinator).  It controls the functions of 
wrist, finger and thumb extension and abduction of the thumb.  

Alternatively, limitation of motion of the major or minor 
wrist with dorsiflexion less than 15 degrees or with palmar 
flexion limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Regarding the claim for an increased rating for residuals of 
a SFW to the left arm, the Board concludes that a rating in 
excess of 20 percent for this disability is not warranted.  
Moreover, a compensable evaluation for residuals of a SFW of 
the right thigh is also not warranted.  In this regard the 
Board notes that as discussed previously, the veteran's left 
arm injury required debridement and application of a cast.  
The injury healed well and was in good position at the time 
of his service discharge.  No treatment for the thigh injury 
was noted in the service medical records.  Current medical 
evidence, including the October 2002 VA examination report, 
reveals subjective complaints of pain and numbness in the 
left forearm and hand as well as numbness in the right thigh.  
Minor limitation of motion, some muscle atrophy and residual 
motor weakness of the left forearm and right was noted on 
physical examination.  Mild peripheral neuropathy was also 
shown as secondary to diabetes mellitus.  In addition, the 
1999 VA examination report reflects that while the veteran 
had some muscle injury due to the SFW during service, other 
limitations were secondary to multiple traumas following a 
1994 motor vehicle accident.  

The veteran's left arm disability is accordingly rated as 20 
percent disabling, which reflects a rating for moderately 
severe disability of Muscle Group VIII.  The Board notes that 
a higher rating is not available under the diagnostic code 
for limitation of motion of the wrist.  Moreover, there is no 
evidence of ankylosis of the veteran's left wrist, so a 
rating under that diagnostic code is also inapplicable.  
Accordingly, the Board concludes that a rating in excess of 
the currently assigned 20 percent is not warranted.  

The veteran's initial left ulna injury was of a type 
contemplated under the criteria for a severe injury.  That is 
it was a compound (or open) comminuted fracture.  However, 
its history and complaint is not consistent with a severe 
injury.  After about four months of hospitalization, the 
service medical records show no cardinal signs and symptoms 
of muscle disability.  The veteran did voice some complaints 
of cardinal signs and symptoms of muscle disability, but 
these were not confirmed on the examination.  The record is 
devoid of any of the signs and symptoms of muscle disability 
for decades after service.  Therefore, it cannot be said that 
the record contains consistent complaints of the cardinal 
signs and symptoms of muscle disability.

Examinations have also failed to disclose most of the 
objective findings necessary for severe disability under 38 
C.F.R. § 4.56.  His scars are not adherent.  He has no loss 
of fascia or muscle.  X-rays have been normal.  On the most 
recent examinations he had only mild weakness, whereas the 
criteria for the severe evaluation envision severe 
impairment.  A slight atrophy has recently been reported, but 
this finding, standing alone, does not support a severe 
evaluation.

The Board has considered the possibility of rating the 
veteran's left arm disability on the basis of limitation of 
motion of the wrist and elbow.  The veteran retains 
significant motion in the left wrist.  The maximum rating for 
limitation of motion of the wrist is 10 percent.  The veteran 
has a noncompensable level of limitation of motion of the 
elbow under 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 
(2003).  Therefore, he would not be entitled to a higher 
rating if evaluated under the diagnostic codes for limitation 
of motion.

Right Thigh

Residuals of the right thigh SFW are rated under 38 C.F.R. §  
4.73, Diagnostic Code 5313 for impairment of Muscle Group 
XIII.  Muscle Group XIII is comprised of the posterior thigh 
group.  The function of this group is extension of the hip 
and flexion of the knee, outward and inward rotation of the 
flexed knee acting with rectus femoris and sartorius, and 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at the 
knee joint.  A noncompensable evaluation is assigned where 
the disability is slight.  A 10 percent disability evaluation 
is assigned where the disability is moderate.  Where the 
disability is moderately severe, a 30 percent evaluation will 
be assigned.  Where the disability is severe, a 40 percent 
rating is assigned. 38 C.F.R. § 4.73, Diagnostic Code 5313.  

In addition, the Board determines that the medical evidence 
shows that a compensable rating under Diagnostic Code 5313 is 
not warranted for the veteran's right thigh disability 
involving injury to Muscle Group XIII.  

The service medical records show little treatment for the 
thigh injury.  There were no reports that the wound was 
debrided or required surgery.  The veteran described his 
injury as "a scratch."  The service medical records, and 
the records from shortly after service show none of the signs 
or symptoms of muscle injury listed in 38 C.F.R. § 4.56(c).  
Examinations have consistently showed that the injury 
resulted in no weakness, loss of muscle or fascia, or 
adherent or symptomatic scars.  There have been no reports of 
retained foreign bodies.  The criteria for a moderate 
disability is not shown.  The evidence does not show a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection, such that moderate 
evaluation would be warranted.  Therefore, the veteran would 
not be entitled to a rating any higher than slight under this 
code, a 0 percent evaluation.  Accordingly, an increased 
evaluation is not warranted.  

B.  Increased Evaluation for PTSD

PTSD is currently evaluated as 30 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).  A 30 percent 
rating is warranted for PTSD where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

While the veteran has complained of sleep difficulties, 
flashbacks, hypervigilance and increasing nightmares, his 
thought process and content were normal on the most recent VA 
examination in October 2002 and he was not actively suicidal 
or homicidal.  In addition, although the veteran is currently 
retired, he did not retire due to any service connected 
psychiatric disability, and he reported that he functioned 
well at work when he was employed.  

The veteran was found to have some memory problems, confusion 
and difficulty making decisions, however, it was also noted 
that he suffered from non-service connected dementia.  The 
examiner indicated that the veteran's PTSD symptoms alone 
were only mild to moderate while symptoms from dementia were 
severe.  

The veteran's only global assessment of function (GAF) 
attributable to PTSD has most recently been estimated at 60.  
That score is indicative of moderate symptomatology.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2003).  Lower scores have 
been reported, but these were noted in the context of other 
non-service connected disabilities. 

Considering all of the veteran's service-connected 
psychiatric symptoms, the Board finds that his current level 
of disability is best characterized as occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, which level of disability is reflected in the 30 
percent rating that the veteran now receives.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent since October 25, 2000, that doctrine is 
not applicable as to that appellate issue.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

However, the most probative evidence supports the conclusion 
that there is no perceptible variant in the severity of the 
service-connected disability during the appeal period.  While 
the 1998 and 1999 VA examination reports reflect some minor 
differences regarding the veteran's level of psychiatric 
disability over time, it appears that such symptoms have 
largely been at a level much more commensurate with the 
applicable criteria for a 30 percent rating.  Thus, with 
application of the benefit-of-the-doubt rule, the Board finds 
that the appropriate level of disability rating due to PTSD 
since the date of his claim for an increased rating is 30 
percent.  


ORDER

Entitlement to an increased evaluation for residuals of a SFW 
in the left arm is denied.  

Entitlement to a compensable evaluation for residuals of a 
SFW in the right thigh is denied.  

Entitlement to a 30 percent evaluation for PTSD for the 
period from October 27, 1997 to October 24, 2002 is granted.

Entitlement to a rating in excess of 30 percent for PTSD 
beginning October 25, 2002 is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



